Case: 17-10844      Document: 00514667063         Page: 1    Date Filed: 10/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 17-10844                          October 3, 2018
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

PATRICK ARVIND GHOSH,

                                                 Plaintiff-Appellant

v.

GREGORY S. DAVID, Warden; TIMOTHY R. WASHINGTON, Captain;
GLEN D. STOUDER, Unit Grievance Investigator; JAYSON L. HENDRIX,
DHO Lieutenant; VIRGINIA G. GANNAWAY, DHO Lieutenant; LARRY J.
MCINTYRE, Correctional Officer V; OLLIE W. LOWE, Sergeant,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 2:16-CV-173


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Patrick Arvind Ghosh, Texas prisoner # 1210558, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 civil rights complaint with prejudice
as frivolous, as frivolous until the conditions pursuant to Heck v. Humphrey,
512 U.S. 477 (1994), were met, and for failure to state a claim upon which relief


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10844       Document: 00514667063     Page: 2   Date Filed: 10/03/2018


                                   No. 17-10844

can be granted. We review the district court’s dismissal de novo. See Hale v.
King, 642 F.3d 492, 497 (5th Cir. 2011); Geiger v. Jowers, 404 F.3d 371, 373
(5th Cir. 2005).
      Ghosh’s § 1983 complaint arose out of the rejection of his grievances after
he was found guilty of prison disciplinary violations. He had argued, among
other things, that the defendants violated his due process rights, retaliated
against him, and verbally abused him. Ghosh’s brief provides only conclusional
accusations to support his general assertions that the defendants violated his
constitutional rights.    Furthermore, Ghosh does not challenge the district
court’s conclusions that (1) his due process claims had no merit because he
failed to allege the loss of a liberty interest; (2) his claims were barred until the
Heck conditions were met, (3) his assertions of verbal abuse failed to raise an
actionable § 1983 claim, and (4) his claims of retaliation were not supported by
factual allegations. Although pro se briefs are afforded liberal construction,
Haines v. Kerner, 404 U.S. 519, 520-21 (1972), even pro se litigants must brief
arguments in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993). Accordingly, Ghosh has abandoned those issues. Brinkmann
v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Ghosh fails to raise any issues of arguable merit, we dismiss the
appeal as frivolous. See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-
20 (5th Cir. 1983). The district court’s dismissal and our dismissal each count
as a strike for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103
F.3d 383, 387 (5th Cir. 1996). Ghosh is warned that if he accumulates three
strikes, he may not proceed in forma pauperis in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.



                                         2